DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Examiner acknowledges Applicant’s amendments and remarks filed on June 29, 2022.  They have been fully considered but they are not sufficient to place the claims in condition for allowance.
	With respect to interpretation of the claims according to 35 U.S.C. 112(f), the amendments are sufficient to obviate 112(f) interpretation.  However, the rejection based on 35 U.S.C. 112(a) due to lack of written description is maintained.  Although the claims are not subject to interpretation according to 35 U.S.C. 112(f), for reasons similar to the specification failing to provide adequate written description of structure corresponding to the claimed functions, the specification also fails to provide adequate written descriptions of circuits.  The Examiner notes that in many cases, the specification fails to describe the various claimed units as circuits (e.g., the description of Fig. 20 and 21 are completely silent with respect to circuits).  Additionally, the specification fails to provide any indication of circuitry within the various claimed units.  Fig. 20 and 21 show the various units as black boxes with no illustration of their composition, and the associated portions of the specification fails to describe these units as circuitry, disclosing them in an entirely functional manner.  Nor do the claims recite standard functions that are associated with known circuit elements (e.g., an ALU, shift register, memory controller, network interface, etc.).  
	With respect to the rejection due to lack of enabling disclosure under 35 U.S.C. 112(a), Applicant’s arguments fail to overcome the rejection.  The explanation of the terminology is not part of the original specification, and therefore fails to provide an enabling disclosure.  Additionally, the arguments fail to provide any reasoning or evidence to contest the Examiner’s rejection, and merely assert that one of ordinary skill in the art would have understood the terminology and known how to make and/or use the invention.  The Examiner respectfully disagree and the rejection is maintained.
	With respect to the rejection based on 35 U.S.C. 101, Applicant’s arguments are not persuasive.  Applicant argued that the recitation of circuits indicates that the operations cannot be performed in the human mind, and that the operations improve the function of a computer.  The Examiner respectfully disagrees.  Recitation of circuits or operations performed with circuits does not preclude the process from being performed in the human mind.  From MPEP 2106.04(a)(2)(III)(C): “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures ‘can be carried out in existing computers long in use, no new machinery being necessary.’ 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of ‘anonymous loan shopping’ recited in a computer system claim is an abstract idea because it could be ‘performed by humans without a computer’).”  Although the claims recite a circuit for performing the claimed steps, Applicant has not provided any reasoning or evidence to demonstrate that the steps could not have practically been performed in the human mind, apart from insignificant extra-solution activity such as data gathering or storage.  Additionally, the claimed mental process could not have improved the functioning of a computer or other technology without application.  The Examiner notes that the steps of the process perform various calculations, comparisons, and designations without application of the results to any system.  For example, determining a frequency or voltage does not affect a system, as the broadest reasonable interpretation (BRI) of “determining” includes designations that are assigned in a purely mental fashion (e.g., an individual may mentally determine to select an item from a menu without actually selecting the item).  The rejection is therefore maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-13, and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3, 6-13, and 15-21 are rejected because they have been amended to replace non-structural “units” with circuits, but the specification fails to provide adequate written description of circuits as claimed.  Although the specification discloses units that appear to correspond to the claimed circuits (e.g., Fig. 20, 21), it fails to disclose the units as circuits.  The units are described entirely with respect to their functions, and the drawings show the units in an abstract, “black box” manner, devoid of any details regarding structure or internal composition.  Nor are the functions described associated with well-known circuits or other components known to those of ordinary skill in the art. 

Claims 1-3, 6-13, and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification lacks enablement because it lacks sufficient written description of the invention.  In addition to the reasons articulated by the Examiner in the rejection based on 35 U.S.C. 112(a) due to  35 U.S.C. 112(f) interpretation, the specification fails to provide adequate written description of the claimed functions.  Pp. 27 and 30-35 contain the written description corresponding to the claims, but these pages merely repeat the claim language without further explanation.  Given that the claims use terminology and describe functions that are not inherently conventional or known in the art, it would have required additional explanation in the specification to sufficiently describe these functions.  For example, the specification provides no definition of the terms frequency scaling range, frequency segmentation point, neural network scale, and scale division point, as recited in claim 1.  Since basic terminology is not defined, and because the described functions are not known in the art, and because there is no teaching of any structures for the claimed units, it would have required undue experimentation on the part of one of ordinary skill in the art to make and/or use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-13, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-3, 6-13, and 15-21 are rejected as being indefinite for the following reasons:
The rejection based on lack of an enabling disclosure also serves as the basis for rejecting the claims as indefinite.  Because the specification fails to define basic terminology and does not provide adequate description of the functions, the claims are also indefinite on this basis, as it is unclear what the method is accomplishing.
The following limitations are indefinite because lack proper antecedent basis, or because they employ similar language to a previously recited limitation without clearly referencing or differentiating from the previous recitation:
claim 7: it is unclear whether “k” in lines 3 and 7 represents the same variable1
claim 11, line 8: lack of proper antecedent basis, “the computation circuit”
claim 13: lack of proper antecedent basis, “the frequency of a storage unit and/or computation circuit”
claim 17: same issues as claim 7.
claim 21: same issues as claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-13, and 15-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites an abstract idea comprising a mental process2. This judicial exception is not integrated into a practical application because the claims are directed towards a mental process that does not involve an improvement to the functioning of a computer or other technology, does not employ a particular machine, does not transform or reduce an article to particular state or thing, and does not apply the mental process in any meaningful way beyond linking it to a particular technological environment.  The description of the values manipulated in the process as frequencies, voltages, neural network scales, etc., merely serves to link the mental process to a particular technological environment.  Additional steps such as “obtaining a processor load and a neural network configuration signal” represents insignificant extra-solution activity of data gathering. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, in addition to failing to integrate the mental process into a practical application, the additional elements represent well-understood, routine, and conventional activity.  The additional elements include court-recognized well-understood, routine, and conventional activities of receiving and transmitting data over a network, performing repetitive calculations, and storing and retrieving data in memory [MPEP 2105.05(d)(II)].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 If k represents the same value in both instances, an additional explanation of “k is positive integer greater than zero” in line 9 in unnecessarily confusing as the limits of k have already been previously established.  This rejection remains unaddressed from the previous Office Action.
        2 The specification lacks adequate definition of key concepts and terms.  The determination of patent ineligible subject matter is predicated on a broadest reasonable interpretation that includes embodiments where the steps can be performed in the human mind.  Based on conventional understanding of terms such as predicting, presetting, determining, and narrowing, the steps are understood as including mental judgments or designations.  Additionally, the presence of mathematical relationships, comparisons, and abstract categorizations (ranges, layers, scales) further indicates steps that may be performed in the human mind.